Ikgbaham, Eikst Judge. —
I think the evidence shows a surrender on the 1st December with the plaintiff’s assent.
The plaintiff admitted on the trial, that, when he was informed of the defendant’s intended removal on the first of December he said he should have to get some one to hire his power, and gave the defendant permission to leave some of his property on the premises after that date, diving such permission is evidence from which an acceptance may be presumed, and if so, no rent could accrue thereafter.
The justice erred in rendering judgment for the plaintiff.
Judgment reversed.